Citation Nr: 1446282	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  03-02 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a delimiting date for the Veteran's VA education benefits under 38 U.S.C.A., Chapter 30 (Montgomery GI Bill) after July 16, 2002.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and the Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1989 to July 1992, and additional duty with the Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia, Regional Office's (RO) Education Center. 

In May 2013, the Veteran testified at a personal hearing at the local RO in Nashville, Tennessee (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded the appeal for further development in August 2013.  Pursuant to the remand instructions, additional service personnel records were obtained and associated with the claims file.  The Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.  

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2014 Application for Increased Compensation Based on Unemployability (VA Form 21-8940)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  As the TDIU issue did not arise in the context of a rating issue on appeal, this case is distinguished from Rice v. Shinseki, 22 Vet. App. 47 (2009), so that referral, rather than remand, is appropriate. 



FINDINGS OF FACT

1.  The Veteran was discharged from active duty on July 15, 1992, and the basic delimiting period for receipt of Chapter 30 educational benefits expired on July 16, 2002.

2.  The Veteran had no further active duty service after his discharge in July 1992, and did not serve for four years in the Selected Reserve.

3.  The Veteran was not discharged from the Selected Reserve for a service-connected disability, a medical condition which preexisted the Veteran's becoming a member of the Selected Reserve and which VA determined is not service connected, a hardship discharge, the convenience of the government after 30 months of such service, involuntarily for the convenience of the government as the result of a reduction of force, or a physical or mental condition that was not characterized as a disability and did not result from willful misconduct.


CONCLUSION OF LAW

The criteria for educational assistance benefits under Chapter 30, Title 38, United States Code, beyond July 16, 2002 have not been met.  38 U.S.C.A. §§ 3011, 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1033, 21.7042, 21.7050, 21.7051 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  As discussed below, the resolution of an appeal for a later delimiting date of education benefits under the Montgomery GI Bill turns on the law as applied to the undisputed facts regarding the dates and circumstances of the Veteran's active and Reserve service.  As the appeal, decided below, turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Delimiting Date for VA Education Benefits

An individual may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A.		 § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he or she first entered on active duty as a member of the armed forces after June 30, 1985.  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years, unless discharged or released for a qualifying reason.  38 U.S.C.A. § 3011(a); 38 C.F.R.	 § 21.7042(a)(2)-(5).

The general rule with regard to educational assistance benefits under Chapter 30 is that the period within which an individual may use such benefits expires at the end of the 10-year period beginning on the date of such individual's last discharge or release from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).  

Exceptions to this rule provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority; (2) the individual was captured and held as a prisoner of war by a foreign government or power after the last discharge or release from active duty; (3) the individual was prevented from pursuing the chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his/her own willful misconduct; (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester; or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f)-(g), 21.7051(a), 21.7135(s) (2013).

Eligibility for basic educational assistance under Chapter 30 based on a combination of service on active duty and service in the Selected Reserve is known as the "2x4" program.  The individual must, after June 30, 1985, serve at least two years of continuous active duty in the Armed Forces characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. 
§ 21.7042(b)(3).  After completion of active duty service, the individual must serve at least four continuous years of service in the Selected Reserve.  An individual whose release from active duty service occurs after December 17, 1989, must begin this service in the Selected Reserve within one year from the date of his or her release from active duty.  During this period of service in the Selected Reserve, the individual must satisfactorily participate in training as prescribed by the Secretary concerned.  38 U.S.C.A. § 3012(a)(1); 38 C.F.R. § 21.7042(b)(4).  The individual must, after completion of all service described above, be discharged from service with an honorable discharge, placed on the retired list, or transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service.  In the alternative, the individual may continue on active duty or in the Selected Reserve.  38 U.S.C.A. § 3012(a)(3); 38 C.F.R. § 21.7042(b)(5).

There are exceptions to the general requirement of four years of service in the Selected Reserve.  A veteran is exempt when he is discharged from the Selected Reserve: (1) for a service-connected disability; (2) for a medical condition which preexisted the veteran's becoming a member of the Selected Reserve and which VA determines is not service connected; (3) for a hardship discharge; (4) for the convenience of the government after 30 months of such service; (5) involuntarily for the convenience of the government as the result of a reduction of force; or (6) for a physical or mental condition that was not characterized as a disability and did not result from the individual's willful misconduct.  38 C.F.R. § 21.7042(b)(7). Additionally, a veteran is generally exempt when he is discharged from the active duty portion of service for certain medical reasons or by reason of inactivation of his unit or redesignation of his membership as a Selected Reservist.  Id.

The Veteran essentially contends that he is entitled to a delimiting date for education benefits after July 16, 2002.  In a July 2002 notice of disagreement, the Veteran contended that his delimiting date should be January 26, 2007, as this is 10 years following the completion of his Reserve obligation.  See also September 2002 and October 2002 written statements.  At the May 2013 Board hearing, the Veteran contended that, because he performed mandatory service in the Reserves, the delimiting date should be extended based on the date he completed the Reserve obligation.  The Veteran testified that, based on budget cuts, he may have been given the option to get out of the Reserves.  

After a review of all the evidence of record, the Board finds no basis which would warrant granting an extension of the delimiting date for education benefits beyond July 16, 2002.  The Veteran's DD Form 214 clearly indicates that the Veteran served on active duty from August 22, 1989 to July 15, 1992 and the Veteran does not contest this fact.  This period of service qualifies the Veteran for eligibility for Montgomery GI Bill education benefits under the provisions of Chapter 30.  The Veteran has not contended, nor is there evidence to indicate, that he had any active duty service after July 1992.  

In this case, an October 1992 Enlistment Application and Orders to a Naval Reserves Unit notes that the Veteran had Reserve obligation in the Ready Reserves until January 26, 1997.  Service personnel records, while confirming that the Veteran had Ready Reserve service until January 31, 1997, reflect that the Veteran went into the Inactive Ready Reserve effective June 20, 1995.  Correspondence from the Office of the Commander, Navy Reserve Forces indicates that the Veteran transferred to the Inactive Ready Reserve effective June 20, 1995, which does not including "drilling," i.e., participation in training, a necessary requirement for Selected Reserve service.  See 38 C.F.R. § 20.7042(b)(4).  At the May 2013 Board hearing, the Veteran testified that his weekend drilling and two weeks a year obligation was discontinued in either 1995 or 1996.  Based on the above, the evidence of record does not reflect that the Veteran served for four years in the Selected Reserve following his period of active duty service.  

Further, there is no indication in the claims file that any exception applies in the Veteran's case.  The Veteran has not contended that he was discharged from the Reserves for a disability, a pre-existing medical condition, a hardship, or a reduction in forces.  While, at the Board hearing, the Veteran testified that, based on budget cuts, he may have been given the option to get out of the Reserves, the evidence of record does not indicate that the Veteran's Selected Reserve service was terminated for the convenience of the government   Without evidence of an exception, the Veteran was required to serve four years in the Selected Reserve to be eligible under 38 C.F.R. § 21.7042(b).  Based on the above, educational assistance under Chapter 30, Title 38, United States Code, based on active duty followed by service in the Selected Reserve is not warranted.

Therefore, applying the ten year from discharge delimiting date rule, a delimiting date of July 16, 2002 is appropriate in this case.  See 38 C.F.R. § 21.7050(a).  In July 2002, the Veteran timely applied for an extension of his delimiting date.  38 C.F.R. §§ 21.1032(c)(1), 21.7051(a).  An extended period of eligibility may be granted when it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  38 C.F.R. § 21.7051(a)(2).  Here, the evidence of record does not indicate, and the Veteran has not contended otherwise, that he was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability.  Rather, in the July 2002 notice of disagreement and March 2003 substantive appeal (VA Form 9), the Veteran contended that he received misinformation as to his delimiting date, which caused him to delay attending school.  

To the extent that the Veteran contends he was misinformed at the time of his separation from active duty or at the time he changed the character of his Reserve service, the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits").  The date of discharge from Reserve service may only serve as the basis for the determination of a delimiting date following at least four continuous years of service in the Selected Reserve after at least two years of active duty service.  38 C.F.R. § 21.7042(b).

The Board has considered the Veteran's arguments, and applauds his perseverance in completing a degree, notwithstanding the challenges he faced.  Unfortunately, the law does not permit an extended delimiting date in these circumstances.  Federal laws authorizing monetary benefits are enacted by Congress, and, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).

The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey, 6 Vet. App. at 425.  Absent any evidence that one of the delimiting period exceptions discussed above applies, there is no legal basis to grant an extension of the delimiting date.  In such a case, where the law is dispositive, the claim must be denied due to a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


ORDER

An extension of the delimiting date for the award of educational assistance benefits under 38 U.S.C.A., Chapter 30 beyond July 16, 2002 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


